Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 17, 21 and 25  objected to because of the following informalities:  
In claim 17, the limitations “a first and second bundle end” in line 2 should be “a first and a second bundle ends” and the limitation “the first and second bundle end” in line 3 should be “the first and second bundle ends” since there are two ends. 
In claim 17, the limitation “a maximal proportion of threads” in line 10 should be changed to “a maximal proportion of the threads” to provide proper antecedent basis and obviate ambiguity with regards to which threads the limitation is referring to.
In claim 21, the limitation “at the first and at the second bundle end” in line 2 should be “at the first and at the second bundle ends” since the limitation is referring to two ends.
In claim 25, the limitation “a first and second housing end” should be changed to “a first and second housing ends”, and “the first and second housing end” should be changed to “the first and second housing ends” since two ends are being claimed.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the limitation “the first second bundle end” in line 8 renders the claim indefinite because it is unclear whether the limitation is referring to the first bundle end or the second bundle end or both ends.
Regarding claim 21, the limitation “a first and a second end region” in lines 2-3 renders the claim indefinite because it is unclear whether the limitation is referring to the first and second end regions of claim 17 or different end regions.
Regarding claim 23, the limitation “the first second bundle end” in line 2 renders the claim indefinite because it is unclear whether the limitation is referring to the first bundle end or the second bundle end or both ends.
Claim 24 recites the limitation "the central bundle region" in 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitations "the combined cross-sectional area of the threads" and “the combined cross-sectional area of the hollow fiber membranes” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 26, the limitation “which” in line 3 renders the claim indefinite because it is unclear what is being referred to by “which”.
Regarding claim 26, the limitation “their end” in line 4 renders the claim indefinite because it is unclear what is being referred to by “their”.
Claim 26 recites the limitation "the region of its second end" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the input or output" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the external space" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 28 recites the limitation "the external space" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the external space" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the external space" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-21, 23, 25, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0162785 (hereinafter referred as “Futselaar”).
Regarding claim 17-21, Futselaar teaches a hollow fiber membrane bundle having a longitudinal extent, a membrane bundle cross section and first and second bundle end (bundle ends are encased in potting 10), the bundle comprising a plurality of hollow fiber membranes (7) extending between the first and second bundle ends, and also comprising, within the membrane bundle cross section, a proportion of threads (sleeve 12) which are arranged between the hollow fiber membranes and which keep the hollow fiber membranes apparat (refer 3 indicating sleeve 12 dividing the bundle into sections), wherein the threads are arranged between the hollow fiber membranes to have the hollow fiber membranes protrude beyond at least some of the threads at both bundle ends (refer [0021] indicating that the sleeve 12 is not embedded in the potting 10), such that the hollow fiber membrane bundle has a 
Futselaar does not explicitly disclose what % of length of the bundle comprises the potting 10. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Selecting the range to be 1% to 45% or 1% to 30% would have been an obvious matter of design choice to one of ordinary skill in the art to provide adequate structure and sealing of the bundle.
Regarding claim 23, Futselaar teaches limitations of claim 17 as set forth above. Futselaar does not disclose how the permeable sleeve is made and what is the specific orientation of threads of the permeable sleeve. However, providing orientation of threads such as one end of the thread is towards the first bundle and end a second end of the threads is towards the second bundle end would have been an obvious matter of design choice to one of ordinary skill in the art since the object of sleeve to hold the and separate clusters of hollow fibers and providing orientation of threads in either directions would not have changed principle object and operation of the sleeve.
Regrding claim 25, Futselaar further discloses that the bundle is encased in a cylindrical housing (1) having a longitudinal extend and a first and second housing end (Refer figures), a housing shell extending between the first and second housing ends, and a housing inner wall, 
Regarding claim 29, Futselaar teaches limitations of claim 25 as set forth above. Futselaar further discloses that the end of the hollow fiber membranes of the hollow fiber membrane bundle, that is directed toward the second bundle end, is embedded into a second potting composition, which is arranged at the second end of the housing, has leakproof connection to the housing inner wall and forms a closure of the housing in the region of its second end ([0021]-[0024], fig. 1, fig. 2).
Regarding claim 31, Futselaar teaches limitations of claim 29 as set forth above. Futselaar further discloses that the hollow fiber membranes of the hollow fiber membrane bundle are embedded at the second bundle end into the second potting composition in a manner such that they extend through the second potting composition and their lumina are open at the second bundle end and are in fluid communication with a second chamber arranged in front of the second end of the housing (refer fig. 1, fig. 2 indicating both ends of the hollow fibers are potted in potting 10 and have open ends), the second chamber is closed by a second end cap, which has a second connection aperture for the input or output of a fluid in or out of the second chamber, and the housing has a second connection port for the input or output of a fluid into or out of the external space in the region of its second end (refer [0021]-[0024], fig. 1, fig. 2).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Futselaar, in view of US 4578190 (hereinafter referred as “Fowler”).
Regarding claim 22, Futselaar teaches limitations of claim 17 as set forth above. Futselaar does not teach that the threads are monofilament yarns or multifilament yarns. However, use of mono or multifilament yarns in making fabric sleeve is disclosed by Fowler (C4/L3-6). It would have been obvious to one of ordinary skill in the art to select known material such as mono or multifilament based on its suitability for its intended use as permeable fabric sleeve. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)
Claims 27 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Futselaar, in view of US 2016/0107125 (hereinafter referred as “Kobayashi”).
Regarding claims 27 and 32, Futselaar teaches limitations of claim 25 as set forth above. Futselaar does not teach that the ends of the hollow fiber membranes that are directed toward the second end of the housing have a closed design, and the closed ends terminate in the external space.
Kobiyashi discloses a membrane module comprising a plurality of hollow fiber membranes housed in a housing (refer fig. 1), both ends of the membranes are potted in a potting material, wherein one end of the membranes have open ends and the other ends of the membranes have closed ends , the closed ends terminate in an external space (refer fig. 1).
It would have been obvious to one of ordinary skill in the art to select a known configuration of membranes having one end open and other end closed in an external space in the module of Futselaar because Kobiyashi establishes that such configuration is known in the .
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Futselaar, in view of US 2016/0158670 (hereinafter referred as “Tanizaki”).
Regarding claim 28, Futselaar teaches limitations of claim 25 as set forth above. Futselaar does not teach that the hollow fiber membranes are configured as U-shaped loops with their open ends directed toward the first end of the housing and embedded in the first potting composition and the U-shaped loops, which are directed toward the second end of the housing, nonattached in the external space. However, hollow fiber membranes configured in U-shaped loops is well known in the art as disclosed by Tanizaki (refer fig. 1, 4, 6-10, 12, and 15). Tanizaki discloses potting one end of the hollow fiber membranes and having the other end in U-shaped, nonattached in the external space. It would have been obvious matter of choice to one of ordinary skill in the art to use known U-shaped configuration of hollow fiber membranes in the module to achieve desired density of the membranes, improve production efficiency, suppress excessive diffusion of the membrane bundle, and enable easy spread of liquid throughout the bundle (refer paragraph [0046] of Tanizaki).
Allowable Subject Matter
Claims 26 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 26 is allowable because the cited prior arts fail to teach that the module comprises an .
Claim 30 is allowable because the cited prior arts fail to teach that the hollow fiber membrane bundle has a smaller proportion of threads in a second end region extending from the second end than said bundle region, located between the first and the second bundle end, which has a maximal proportion of threads, and the second bundle end is embedded into the second potting composition in a manner such that the bundle has, along its extent in the .
Claims 26 and 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PRANAV N PATEL/Primary Examiner, Art Unit 1777